Graves, C. J.
In October, , 1879, George O. Mahon filed his bill to foreclose a mortgage given by Daniel B. Hibbard, Jr., and Irene T. Hibbard, his wife, to said Mahon. Marshall D. Robinson was in possession under a contract to pur*619chase from the mortgagor and one Kane, but the latter had transferred his interest to Hibbard. The mortgage was given with Robinson’s assent. In October, 1878, Hibbard deeded .to his wife and transferred to her his interest in the contract, and in 1879 she assigned the contract to one Abbott and the petitioner Ketchum to indemnify them for being sureties for her husband in a replevin bond. This assignment was with Robinson’s assent and he made his payments to Abbott until about the time the foreclosure suit was instituted.
Hibbard and wife and Robinson and Abbott were joined as defendants in the foreclosure and each was personally served with process. But neither appeared and the bill was taken as confessed by all. The case proceeded regularly to-decree and sale and Sarah Mahon became the purchaser for the full amount due on the mortgage, and the sale was confirmed. A month later she conveyed to the petitioner and he proceeded to demand possession of Robinson, who-refused. Application was' then made for a writ of assistance and the defendant Robinson opposed it. The court however made the order and Robinson appealed.
The purchase by Sarah Mahon entitled her to possession as against Robinson and the petitioner as her grantee is equally entitled. As to all matters prior to the sale hestaiids for the purpose of having possession in the shoes of his grantor. The force of the proceeding remains as it was and is not impaired by the transfer from Mrs. Mahon to.the petitioner. The steps connected with, the demand 'of possession are not excepted to.
The respondent seeks to avoid the effect of the foreclosure-proceedings by setting up equities between him and other of the defendants prior to the sale and by connecting the-petitioner with them. We consider it- clear that such matters cannot be litigated in this proceeding, and we dismiss the appeal with costs.
The other Justices concurred.